DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 12/15/2021 Claim 1 is amended. Claim 4 is original. Claims 2, 3, 5-9 are previously presented. Claim 10 is new.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0109764, Schofield et al. (hereinafter Schofield) in view of U.S. Patent Application 2019/0291728, Shalev-Shwartz et al. (hereinafter Shalev-Shwartz) further in view of U.S. Patent Application 2015/0228066, Farb further in view of U.S. Patent Application 2015/0251602 Baur et al. (hereinafter Baur).

2. 	Regarding Claim 1, Schofield discloses An in-vehicle information recording device (Fig. 38, 39, [0316], the in-vehicle camera-based security system silently and secretly records the events occurring in and/or around the vehicle while it is operating. provides a "black box" recording of activities in the interior of the vehicle or exterior of the vehicle.) comprising:
 	a first capturing unit configured to capture a first image at a first angle of view (Fig. 16: 1656, [0278], Passenger-side exterior mirror assembly 1650 includes a video camera 1656 that captures a rearward field of view), the first image including at least a part of a target vehicle in front of or behind a vehicle and a surrounding area of the target vehicle (Fig. 16; [0247], with the light projected from the individual LEDs directed to be coincident with the camera field of view and to illuminate the target area desired to be viewed. [0278], This rearward field of view of camera 1656 can be of rear approaching traffic adjacent to and/or behind the vehicle equipped with video screen 1607 to which camera 1656 feeds its image output.);
 	a second capturing unit configured to capture a second image at a second angle of view that is narrower than the first angle of view ([0279], By displaying a rearward image captured by driver-side camera 1646 on video screen 1606, Fig. 20, [0283], blind spot zone and angles shown in FIG. 20 are representative only. The location of the blind zone is dependent on the actual vehicle configuration and the size/curvature of the side view mirror used on that particular vehicle model.), the second image including target information identifiable on a specific target part of: (i) the target vehicle that was captured in the first image or (ii) the surrounding area that was captured in the first image;
 	an information acquisition unit configured to acquire the target information from the second image ([0460], multiple images can optionally be displayed in the video screen of the current invention. the video screen be displaying an image relating to the driver wanting to view the image from an in-cabin camera that views a baby or child seat on a rear seat, the driver can select the baby/child monitoring image as a secondary image displayed on the mirror-located video screen. Such use of a picture-in-a-picture (or PIP) allows multiple images to be viewed by the driver and/or occupants of the vehicle), 
 	a recording unit configured to record the text in association with the first image, (Fig. 38, 39, [0316], the in-vehicle camera-based security system silently and secretly records the events occurring in and/or around the vehicle while it is operating. provides a "black box" recording of activities in the interior of the vehicle or exterior of the vehicle.)
 	However, Schofield does not explicitly discloses a second angle of view that is narrower than the first angle of view;
 	the second image including target information identifiable on a specific target part of: (i) the target vehicle that was captured in the first image or (ii) the surrounding area that was captured in the first image;
 	identify and analyze the target information included in the second image, convert the analyzed target information into text,
 	wherein the text is displayed with the first image on a same display monitor.
 	Shalev-Shwartz teaches a second angle of view that is narrower than the first angle of view ([0154], a first processing device may receive images from both the main camera and the narrow field of view camera);
 	the second image including target information identifiable on a specific target part of: (i) the target vehicle that was captured in the first image or (ii) the surrounding area that was captured in the first image ([0154], the first processing device may calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment of vehicle 200. The first processing device may then combine the 3D reconstruction with 3D map data or with 3D information calculated based on information from another camera);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera system as taught in Schofield with the camera system as taught in Shalev-Shwartz for the purpose of enhancing autonomous vehicles decision making capabilities within a particular roadway (Shalev-Shwartz, [0003]))
 	Shalev-Shwartz does not explicitly disclose identify and analyze the target information included in the second image, convert the analyzed target information into text
 	Further, Farb teaches identify and analyze the target information included in the second image ([0068], monitoring and analysis system to identify and roughly determine a distance and velocity of an approaching vehicle. [0070], analyzing, and understanding images), convert the analyzed target information into text ([0182], The vehicle encroachment warning system 100 could include a feature which utilizes optical character recognition to convert an image of the license plate to an ASCII code or text representation)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera system as taught in Schofield in view of Shalev-Shwartz and incorporate it with the vehicle encroachment system as taught in Farb for the purposes of improving the identification of a dangerous driver ([0182], Farb).
 	Farb does not explicitly disclose wherein the text is displayed with the first image on a same display monitor.
 	Further, Baur teaches wherein the text is displayed with the first image on a same display monitor (Fig. 6: 16a 16b; Fig. 18: text caution displayed with image 16a’ on same display screen 16’; [0054]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera system as taught in Schofield in view of Shalev-Shwartz to display a text image with a first image on the same display screen as taught in Baur for the purposes of simplifying the location where the driver can visualize their surroundings.

3. 	Regarding Claim 2, Schofield in view of Shalev-Shwartz further in view of Farb further in view of Baur discloses The in-vehicle information recording device according to claim 1, 
 	Schofield discloses the text includes number information on the target vehicle ([0277], This rearward field of view of camera 1646 can be of rear approaching traffic adjacent to and/or behind the vehicle equipped with video screen 1606. It would be obvious to capture the license plate if camera captures the vehicle in the back).

4. 	Regarding Claim 4, in view of Shalev-Shwartz further in view of Farb further in view of Baur discloses  The in-vehicle information recording device according to claim 1, 
 	Schofield discloses wherein a horizontal angle of view that is the first angle of view of the first capturing unit is set to 180° or more ([0018], the second video screen provide a substantially 180.degree. rearward view of the vehicle when the mirror assembly is mounted to the vehicle).

5. 	Regarding Claim 5, in view of Shalev-Shwartz further in view of Farb further in view of Baur discloses  The in-vehicle information recording device according to claim 1, 
 	Farb discloses wherein based upon receipt of a trigger signal, the recording unit begins recording the text in association with the first image ([0098], Upon activating, the system will begin recording the captured video with a time and date stamp on the video).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera system as taught in Schofield and incorporate it with the vehicle encroachment system as taught in Farb for the purposes of improving the identification of a dangerous driver ([0182], Farb).

6. 	Regarding Claim 6, in view of Shalev-Shwartz further in view of Farb further in view of Baur discloses  The in-vehicle information recording device according to claim 1, 
 	Baur discloses wherein the text is superimposed on the first image (Fig. 20, 21A, 21B, 25, [0103], graphics overlay superimposed on moving video images from one or more cameras on the vehicle).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera system as taught in Schofield to display a text image with a first image on the same display screen as taught in Baur for the purposes of simplifying the location where the driver can visualize their surroundings.

7. 	Regarding Claim 7, in view of Shalev-Shwartz further in view of Farb further in view of Baur discloses  The in-vehicle information recording device according to claim 1, 
 	Baur discloses wherein the text is displayed side-by-side with the first image (Fig. 6: 16a 16b; Fig. 18: text caution displayed with image 16a’ on same display screen 16’ side by side; [0054]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera system as taught in Schofield to display a text image with a first image on the same display screen as taught in Baur for the purposes of simplifying the location where the driver can visualize their surroundings.

8. 	Regarding Claim 8, in view of Shalev-Shwartz further in view of Farb further in view of Baur discloses  The in-vehicle information recording device according to claim 1, 
 	Schofield discloses wherein the first capturing unit that captures the first image and the second capturing unit that captures the second image are both disposed on a rear portion of the vehicle (Figs. 38A and 38B; [0328], Camera 3830 is mounted exterior to vehicle rear window 3820, and is a preferred location if viewing close up to the rear fender of the vehicle is desired. the rear trunk is behind the rear window), it is possible to mount a rear facing camera 3810).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera system as taught in Schofield to be mounted on the rear location to capture drivers that maybe tailgating too close.

9. 	Regarding Claim 9, in view of Shalev-Shwartz further in view of Farb further in view of Baur discloses  The in-vehicle information recording device according to claim 1, 
 	Schofield discloses wherein the first capturing unit that captures the first image and the second capturing unit that captures the second image are both disposed on a front portion of the vehicle (FIg. 17: cameras 1756 and 1746 are located on the side view mirrors which examiner notes to be disposed on a front portion of the vehicle). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera system as taught in Schofield to be mounted on the on the side of the side view mirrors to capture blind spot lanes to show the driver a visualization.

10. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield in view of in view of Shalev-Shwartz further in view of Farb further in view of Baur as applied to claim 1 above, and further in view of U.S. Patent Application 2014/0071285, Schofield 2 et al. (hereinafter Schofield 2)

11. 	Regarding Claim 3, Schofield in view of Shalev-Shwartz further in view of Farb further in view of Baur discloses The in-vehicle information recording device according to claim 1, 
 	Schofield in view of Shalev-Shwartz further in view of Farb further in view of Baur does not explicitly disclose wherein the text includes vehicle traveling rule information on the surrounding area 
 	Further, Schofield 2 teaches wherein the text includes vehicle traveling rule information on the surrounding area ([0075], The imaging system is operable to detect and recognize and read warning signs, such as at turns or hills or the like, or may detect and recognize and read other types of warning signage or the like. the imaging system may detect a warning sign that indicates that a turn is approaching and that the safe speed of travel around the turn is reduced to a lower speed)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera system of vehicle as taught in Schofield in view of Farb with the imaging system as taught in Schofield 2 for the purposes of alerting the driver of missed hazard/safety signs improving user reaction to reducing the vehicle speed.

12. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2019/0291728, Shalev-Shwartz et al. (hereinafter Shalev-Shwartz) further in view of U.S. Patent Application 2015/0228066, Farb further in view of U.S. Patent Application 2015/0251602 Baur et al. (hereinafter Baur).

13. 	Regarding Claim 10, Shalev-Shwartz  An in-vehicle information recording device (Fig. 2A; [0521], recording data of many human drivers ) comprising:
 	a wide-angle camera configured to capture a first image at a first angle of view ([0156], receive images from the wide FOV camera, the first image including at least a part of a target vehicle in front of or behind a vehicle and a surrounding area of the target vehicle (Fig. 2A-2E);
 	a narrow-angle camera configured to capture a second image at a second angle of view that is narrower than the first angle of view ([0154], narrow FOV camera), wherein the second image includes target information identifiable on a specific target part of: (i) the target vehicle that was captured in the first image or (ii) the surrounding area that was captured in the first image ([0154], narrow FOV camera to, for example, detect other vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects); and
 	an electronic control unit including a processor programmed to (Fig 1: image processor 190, processing unit 110):
 	acquire the target information from the second image ([0128], Image capture devices 124 and 126 may acquire a plurality of second and third images relative to a scene associated with vehicle 200);
 	identify and analyze the target information ([0171], processing unit 110 may scan one or more images, compare the images to one or more predetermined patterns, and identify within each image possible locations that may contain objects of interest (e.g., vehicles, pedestrians, or portions thereof).;
 	Shalev-Shawrtz does not explicitly disclose convert the analyzed target information into text; and
 	record the text in association with the first image, wherein the text is displayed with the
first image on a same display monitor.
 	Further, Farb teaches convert the analyzed target information into text ([0182], The vehicle encroachment warning system 100 could include a feature which utilizes optical character recognition to convert an image of the license plate to an ASCII code or text representation)
 	record the text in association with the first image ([0044], a video recording system that maintains a history of the images acquired by the at least one image capture device(s)),
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera system as taught in Shalev-Shwartz and incorporate it with the vehicle encroachment system as taught in Farb for the purposes of improving the identification of a dangerous driver ([0182], Farb).
 	Farb does not explicitly disclose wherein the text is displayed with the first image on a same display monitor.
 	Further, Baur teaches wherein the text is displayed with the first image on a same display monitor (Fig. 6: 16a 16b; Fig. 18: text caution displayed with image 16a’ on same display screen 16’; [0054]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera system as taught in Schofield in view of Shalev-Shwartz to display a text image with a first image on the same display screen as taught in Baur for the purposes of simplifying the location where the driver can visualize their surroundings.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422